Citation Nr: 0526899	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a back 
condition.  


FINDINGS OF FACT

1.  The VA has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  An unappealed February 1947 rating decision denied 
service connection for residuals of a back injury. 

3.  The evidence received since the February 1947 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1947 rating decision which denied service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  The additional evidence presented since the February 1947 
rating decision is not new and material, and the claim for 
service connection for residuals of a back injury has not 
been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
back injury.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen his 
claim since a final decision issued by the RO in February 
1947.  In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue on 
appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in March 2002, a statement of the case (SOC) issued in 
December 2002, supplemental statements of the case (SOCs) 
issued in October 2004 and March 2005, as well as a February 
2002 letter by the RO prior to the rating decision on appeal.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
RO's letter provided the veteran with information about the 
new rights under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board thus finds that these documents comply with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection, the VCAA 
appears to have left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran is ultimately seeking service connection for 
residuals of a back injury.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

In this case, the RO issued a rating decision in February 
1947 in which it denied service connection for residuals of a 
back injury.  The evidence at that time included the 
veteran's service medical records, an October 1946 radiology 
report, and a January 1947 VA examination report.  

The veteran's service medical records include a report from a 
November 1945 separation physical which notes his complaints 
of a back ache after falling off a ladder aboard a ship in 
September 1944.  However, no objective findings were shown.  

An October 1946 radiographic report of the lumbar spine 
revealed no evidence of any fracture or pathology.  At his 
January 1947 VA examination, the veteran reported recurrent 
back pain.  He also related the incident in March 1945 in 
which he fell eight feet off a ladder while stationed aboard 
the USS Saratoga.  Following a physical examination, however, 
the examiner found no disturbances over the entire route of 
the veteran's spine.  It was noted that motion was free in 
every direction, with no muscular spasticity or swelling.  

Based on this evidence, the RO concluded in February 1947 
that the evidence did not show that the veteran had residuals 
of a back injury as a result of service.  The veteran was 
notified of the February 1947 rating decision and of his 
appellate rights in a letter dated that same month, but did 
not seek appellate review within one year of notification.  
Therefore, the February 1947 rating decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In March 2001, the veteran filed a statement in which he 
requested an increased rating for his service-connected low 
back condition.  Since service connection has never been 
established for a back condition, the RO treated this 
statement as a claim to reopen his previously denied claim of 
entitlement to service connection for a back condition.  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  New and material evidence, as it applies to 
this case, is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c)).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since 
the current claim was filed in March 2001, the old version of 
the regulation, as set forth above, is applicable in this 
case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
final February 1947 rating decision does not include medical 
evidence that the veteran suffers from a back disorder as a 
result of an in-service injury.  This evidence includes an 
April 1976 VA examination report as well as private medical 
records dated in 2001 and 2002. 

The veteran was afforded a VA examination in April 1976.  At 
that time, he reported that he had had back surgery in 1951 
and 1954 after he was injured in an accident.  The veteran 
reported that the injury occurred on March 6, 1951.  X-rays 
of the lumbosacral spine revealed a total laminectomy at L5 
with a partial laminectomy at L4; posterior fusion of the 
posterior elements extending from L3 to the sacrum; and loss 
of anterior height at L2 and L4, indicating possible previous 
trauma at these levels.  The diagnosis was residuals of 
spinal fusion, moderate.  

The Board finds that the April 1976 VA examination report is 
new, as it did not exist at the time of the February 1947 
rating decision.  However, since this report does not provide 
a medical opinion linking the veteran's back disorder to 
service, it is not material to the central issue in this 
case.  Accordingly, the Board finds that this report is not 
so significant that it must be considered in order to decide 
the merits of the veteran's claim.  38 C.F.R. § 3.156.

The veteran also submitted a February 2001 letter from T.D., 
M.D., who stated that he had been the veteran's treating 
physician for 15 years.  Dr. T.D. indicated that the veteran 
has a chronic back condition that the veteran related back to 
an injury in the mid 1940s while in service.  

Although Dr. T.D.'s letter is new, it does not provide a 
medical nexus opinion between the veteran's current back 
disorder and service.  Dr. T.D. noted the veteran's history 
of a back condition dating back to service, but offered no 
independent medical opinion concerning the etiology or date 
of onset concerning the veteran's back disorder.  In Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that 
the mere transcription of a history provided by the veteran 
does not transform that information into competent medical 
evidence simply because the transcriber happens to be a 
medical professional.  Thus, Dr. T.D.'s letter is not 
material to the central issue in this case and is therefore 
insufficient to reopen the veteran's claim.

An April 2001 MRI report reveals irregular moderate 
circumferential canal stenosis at L3-L4, mild retrolisthesis 
at L3-L4, surgical changes at L4-L5 and L5-S1 with posterior 
decompression and possibly posterior bony fusion.  Records 
from St. John's Regional Health Center dated in May 2001 show 
that the veteran was treated for back pain.  The examining 
physician noted the veteran's history of back problems for 
many years, but made no reference to the specific date of 
onset.  

These medical records are also new but not material to the 
central issue in this case.  Neither report includes a 
medical opinion concerning the etiology or date of onset of 
the veteran's back disorder.  The Board thus finds that they 
are not so significant that they must be considered in order 
to decide the merits of the veteran's claim.  Hence, they are 
not material as defined under 38 C.F.R. § 3.156.

The Board has also considered the veteran's own lay 
statements in support of his claim.  The Board emphasizes 
that any statement by the veteran cannot be deemed material 
as defined under 38 C.F.R. § 3.156.  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  To be "material" 
existing evidence must, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  The veteran's lay statements fail to meet either 
test.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses medical training and 
expertise.

As a whole, the evidence received since the final February 
1947 rating decision, when viewed either alone or in light of 
all of the evidence of record, is not new and material.  
Therefore, the appeal is denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a back injury, the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


